DETAILED ACTION
Response to Arguments
Applicant's arguments filed with respect to claims 07/13/2020 have been fully considered but are moot in view of the new ground(s) of rejection. The rejections are necessitated due to claim amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the target time" in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not Advance sensing device” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Negro (Pub. No. US 20160104021) in view of Luciano JR. et al. (Pub. NO. US 20120296592).
Regarding claim 1, Negro teaches a barcode device for sensing optical code segments of an optical code, comprising: (a) an image acquisition device arranged to capture images of the optical code, wherein the image acquisition device comprises a digital camera, wherein the digital camera (in fig. 1, the camera is connected to a computer directly, which makes it clear that the camera is digital) has a field of view, and is formed to capture an image sequence consisting of temporally successive images [Para. 21 and 4], (b) an advance sensing device for continuously sensing an advance (travel direction/movement) of the optical code (box),[Para. 22, fig. 1 and related description] and (c) an evaluating unit which is connected to the digital camera and to the advance sensing device which is configured to automatically perform a method having the following steps: wherein the evaluating unit is configured to automatically (i) determine the target time (time stamp) at which an optical code segment is completely in the field of view (fig. 1 units 22, 28, 24a and related description), at least on the basis of the advance [Para. 27, 47, 49; Para. 21 “Field of view 28 can be large enough such that the entire top surface 27 is located at one point or another within the field of view 28 and therefore any code applied to the top surface 27 of an object passes through the field of view 28 and can be captured in an image by camera 22.”], (ii) take an image from the image sequence such that a monitoring image is generated (taken) [Para. 27 and 7; since the claim does not explicitly define what “monitoring image” is, “taken image” in the reference reads on the limitation] (iii) store the monitoring image [Para. 52], and (iv) repeat steps (i) to (iii) such that a monitoring image sequence is generated [fig. 1 and related description. it’s clear that the system repeatedly perform the steps/process till the last optical code (box)], and wherein the evaluating unit is configured to automatically acquire at least one preceding image at a time which lies shortly before the target time or acquire at least one following image at a time that lies shortly after the target time [Para. 27, 52, Para. 4 “Reader devices can be programmed to obtain images of a field-of-view (FOV) in rapid succession and to decode any obtained code candidates as quickly as possible” It is clear that multiple images are taken in different time intervals. Since the term “shortly” does not explicitly define a specific time duration, “rapid succession” reads on it]In re: Gijsbert Olivier Van Schelven; Application No.: 15/572,031Filed November 6, 2017Page 3 of 6determine which of the temporally successive images sufficiently completely contains the greatest portion of an optical code segment (image with optical code) by image recognition (locating optical code and decoding), and store the determined image as the monitoring image [ Para. 51 “Because of the high rate of capturing images, some images may not contain an optical code (e.g., an image may be of a conveyor belt [missing optical code] or a box as it is coming into the field of view, or a barcode coming into the field of view)”; “even in the cases where an optical code has been located by the image-based system [image recognition], the image-based system might fail to decode the optical code”; Para. 52, “identify images with an optical code[sufficiently completely contains the greatest portion] in the image and can store those images”].
However, Negro doesn’t explicitly teach blister strip and video camera in inspection system. 
Luciano teaches a tablet package inspection system having a video camera in order to take inspect tablet pouch (blister strip) [fig. 7 units 516, 515 and related description; unit 516 is measuring device such as camera or video, see 61, 72, 144, 145, claim 10].
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in tracking optical code system of Negro the ability to inspect blister strip as taught by Luciano since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Regarding claim 3, Luciano further teaches a conveying device for automatically conveying the blister strip, for the same motivation as claim 1 [fig. 7 and related description].

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Negro (Pub. No. US 20160104021) in view of Luciano JR. et al. (Pub. NO. US 20120296592) further in view of KIM et al. (Pub. No. US 20140091015).
Regarding claim 4, Luciano further teaches wherein the conveying device comprises a coiling device that includes a coiler [fig. 7 and related description]. 
However, Negro in view of Luciano doesn’t explicitly teach a drive motor for driving the coiler, wherein the drive motor is connected to the advance sensing device such that a rotational frequency of the coiler is dependent on the length of the blister strip which the advance sensing device has sensed.
KIM teaches a drive motor for driving the coiler, wherein the drive motor is connected to the advance sensing device such that a rotational frequency (speed) of 
	It would have been obvious to one of ordinary still in the art, before the effective filing, to include in the system of Negro in view of Luciano the ability to set rotational frequency based on the length of the blister strip as taught by KIM since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.










Conclusion
          Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOLOMON G BEZUAYEHU whose telephone number is (571)270-7452.  The examiner can normally be reached on Monday-Friday 10 AM-7 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIM VU can be reached on 571-272-3859. The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 888-786-0101 (IN USA OR CANADA) or 571-272-4000.
/SOLOMON G BEZUAYEHU/          Primary Examiner, Art Unit 2666